 1                                   UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
         United States of America,                           Case No. 2:17-cr-0124-JAD-EJY-10
 4
                             Plaintiff                           Order Denying Motion for
 5              v.                                             Reconsideration and to Reopen
                                                             Sentencing in the Interest of Justice
 6 Jamal William,
                                                                         ECF No. 371
 7                        Defendant

 8

 9             Defendant Jamal William pled guilty to and was convicted of conspiracy to distribute

10 oxycodone and was sentenced to nine months. 1 The court ordered a self-surrender date of

11 October 28, 2019. After judgment was entered, William moved the court to reopen and

12 reconsider his sentencing because he continues to undergo medical procedures for back pain. 2

13             The court denies the motion to reconsider or reopen the sentence because the court

14 arrived at the sentence in this case after extensive deliberation, and the additional reasons

15 provided do not justify resentencing. Nevertheless, the court is sympathetic to the benefits of a

16 continuum of medical care. The reply brief states that William “ha[d] a procedure scheduled for

17 September 12, 2019,” and anticipates that another procedure may be ordered during a follow-up

18 appointment today. 3

19

20

21

22   1
         ECF No. 106 (judgment).
23   2
         ECF No. 371.
     3
         ECF No. 389 at 2.
 1         IT IS THEREFORE ORDERED that Motion for Reconsideration and to Reopen

 2 Sentencing in the Interest of Justice the Clerk of Court [ECF No. 371] is DENIED. If

 3 William’s doctor has scheduled another procedure, defense counsel should file a motion to

 4 extend the self-surrender deadline, providing support for a reasonably brief extension of time for

 5 this limited purpose.

 6         Dated: October 3, 2019

 7                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
